  Case 1:19-cr-00605-VM Document 40 Filed 04/13/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     4/13/21
                                         X
UNITED STATES OF AMERICA,                :        19 CR 605 (VM)
                                         :
              -against-                  :
                                         :           ORDER
DRAGOMIR CERANIC,                        :
                                         :
                      Defendant.         :
                                         X
VICTOR MARRERO, U.S.D.J.:
      Counsel for Defendant, with the consent of counsel for

Government     (see   Attached   Letter),      requests    that   the   Court

conduct a plea remotely (via teleconference or videoconference)

under Section 15002(b) of the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), which allows for felony

plea proceedings to be held remotely only when the district

judge “in a particular case finds for specific reasons that the

plea or sentencing in that case cannot be further delayed

without serious harm to the interests of justice.” See also In

re Coronavirus/COVID-19 Pandemic, Second Amended Standing Order

re:   Video    Teleconferencing    and       Telephone    Conferencing   for

Criminal Proceedings, 20 Misc. 176, Dkt. No. 3, at 3 (S.D.N.Y.

Sept. 16 2020) (authorizing the use remote proceedings for

felony pleas only upon a finding by the presiding judge that

the “proceeding cannot be further delayed without serious harm

to the interests of justice.”).

                                   1
  Case 1:19-cr-00605-VM Document 40 Filed 04/13/21 Page 2 of 3



        The Court is persuaded that the plea in this case cannot

be further delayed without serious harm to the interests of

justice. Further delay of his plea proceeding will prevent

the Defendant from availing himself of the Government’s plea

offer     and   from   resolving       this   matter    expeditiously.

Additionally, it is not certain when the Court will be able

to conduct the Defendant’s plea in person. Conducting the

Defendant’s     plea   remotely    therefore     “promotes      judicial

economy.” Cohen, 2020 WL 2539115, at *2. It “preempt[s] the

parties’ [potential] motions to this Court requesting further

scheduling changes.” Id.; United States v. Portolyoni, No. 09

CR 674, 2020 WL 5604047, at *3 (S.D.N.Y. Sept. 18, 2020). It

also avoids adding to “the existing backlog of cases in the

federal court system” and the “deluge of [requests for]

hearings    once   in-person   proceedings     can     safely   resume.”

Cohen, 2020 WL 2539115, at *2. Therefore, the Court authorizes

the magistrate court to proceed remotely in this matter.

SO ORDERED:
Dated: New York, New York
       13 April 2021




                                   2
          Case 1:19-cr-00605-VM Document 40 Filed 04/13/21 Page 3 of 3




                                                    April 12, 2021

BY ECF AND EMAIL
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street, Room 1610
New York, New York 10007

Re:    United States v. Dragomir Ceranic
       19 Cr. 605 (VM)

Dear Judge Marrero:

        This letter is respectfully submitted on behalf of my client, Dragomir
Ceranic, with the consent of the Government, by Jason M. Swergold, Esq. The parties
have entered into a plea agreement, and Mr. Ceranic is prepared to enter a guilty
plea pursuant to that agreement. Mr. Ceranic is prepared for a change of plea
hearing to take place on April 16, 2021, the next scheduled conference date, or any
date convenient to the Court.

        Mr. Ceranic requests that his guilty plea be done remotely. The Government
agrees that a remote plea is warranted under the CARES Act in light of the
continuing threat of COVID-19 and Mr. Ceranic’s desire to reach a resolution of the
charges as quickly as possible. Mr. Ceranic is currently released on bail and it is
likely that counsel will seek a sentence of Time Served.

                                                    Respectfully submitted,
                                                    /S/
                                                    Robert M. Baum
                                                    Assistant Federal Defender

                                                    SO ORDERED:

                                                    ____________________________
                                                    HONORABLE Victor Marrero
                                                    United States District Judge


cc:    Jason M. Swergold, Esq.
       Assistant United States Attorney
